Citation Nr: 1641121	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What rating is warranted for a left shoulder rotator cuff syndrome from July 1, 2010?

2.  Entitlement to an extension of a temporary total rating beyond October 31, 2010 based on convalescence following surgery for hidradenitis.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2015.  

In August 2015, the Board granted entitlement to a period of convalescence from February 1, 2010 through June 30, 2010 following surgery on December 17, 2009 for hidradenitis.  The issues of entitlement to an extension of a temporary total rating beyond June 30, 2010 and what rating is warranted for a left shoulder rotator cuff syndrome from July 1, 2010 were remanded for additional development.  

In July 2016, the Veteran reported that he underwent additional surgery for his hidradenitis in February 2016.  The Veteran appears to be raising a new claim for a temporary total rating based on the need for convalescence following this surgery.  The appellant, however, is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

As noted in the Board's August 2015 decision information in the claims folder indicates the Veteran is receiving benefits from the Social Security Administration.  These records are potentially relevant to the appeal issues and should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Updated VA medical center records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2015). 

Increased rating for left shoulder

Pursuant to the August 2015 remand, the Veteran was to be afforded a VA orthopedic examination to address the severity of his left shoulder disability, to include any neurological manifestations.  

In January 2016, the Veteran underwent a VA examination.  The examiner completed the Disability Benefits Questionnaire for the shoulder and arm.  Contrary to the directions set forth in the prior Board remand the examination report does not indicate whether the Veteran has any associated neurological manifestations and additional examination is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Temporary total rating

By way of history, the Veteran underwent surgery for his hidradenitis in December 2009.  In February 2012, the RO granted a temporary total rating based on the need for convalescence through January 31, 2010.  In the August 2015 decision, the Board granted an extension of the temporary total rating from February 1, 2010 through June 30, 2010.  

In September 2015, the RO assigned a temporary 100 percent rating effective February 1, 2010 for left axilla hidradenitis and assigned a 10 percent rating from July 1, 2010; and also assigned a temporary 100 percent rating for perineal excision of hidradenitis from February 1, 2010 and assigned a 10 percent rating from July 1, 2010.  On review, this appears to be an administrative error in properly effectuating the Board's grant.  That is, the extension of the temporary 100 percent rating should have been coded under "7899-7806" as hidradenitis with postoperative scars on the left anterior left leg and thigh and posterior right thigh, rather than being coded under both postoperative scar left axilla and scrotal and perineum scarring under Diagnostic Code 7804.  This should be corrected on remand.  

In February 2016, the RO continued the convalescence rating for "scrotal and perineum scarring associated with hidradenitis" through October 31, 2010.  The rating decision indicates that the Veteran underwent a re-excision on June 18, 2010 and it is unclear whether the extension was based on this June 2010 surgery, or a prior surgical procedure.  Notwithstanding, the decision indicates this was a full grant of the issue on appeal.  

Pursuant to regulation, temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  38 C.F.R. § 4.30(b)(1).  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above upon approval of the Veterans Service Center Manager.  Id. at (b)(2).  

On review, the Veteran has basically been awarded 10 months of a temporary total rating following the December 2009 surgery.  As he has not been awarded a total rating for the maximum period of time possible (i.e. 12 months), it does not appear the appeal was fully granted and entitlement to an extension beyond October 31, 2010 should be considered.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (claimant will be presumed to be seeking maximum benefit allowed by law and regulation, and claim remains in controversy where less than maximum available benefit is awarded).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO is directed to:

· Request records from the Social Security Administration pertaining to any award of disability benefits.  

· Request medical records from the VA Medical Center in Atlanta, Georgia, to include any associated outpatient clinics, for the period since February 2016.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination to address the nature and extent of any disability due to a left rotator cuff syndrome.  The examiner is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  

The examiner is requested to complete Disability Benefits Questionnaires pertaining to both the left shoulder and peripheral nerves serving the left upper extremity, and specifically identify any left upper extremity neurological manifestations caused or permanently aggravated by a left rotator cuff syndrome.  

A complete rationale should be provided for any opinions offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  The RO is directed to update the code sheet to reflect that the temporary total rating under 38 C.F.R. § 4.30 was awarded under Diagnostic Code 7899-7806, Hidradenitis with postoperative scars on the left anterior leg and thigh and posterior right thigh, and not separately under Diagnostic Code 7804 for associated scarring.  

6.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of what rating is warranted for a left shoulder rotator cuff syndrome from July 1, 2010; and entitlement to an extension of a temporary total rating beyond October 31, 2010, based on convalescence following the December 2009 surgery for hidradenitis.  Any further extension of the temporary rating based on the December 2009 surgery must be approved by the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(2).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





